DETAILED ACTION
	This office action is in response to the application filed on 6/15/2020 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (US6243846B1) in view of Callstats; “How to recover Lost Media Packets in WebRTC using Forward Error Correction.“11/9/2016 (NPL).
As to claims 1, 3, 14, 16, and 20, Schuster teaches a computer-implemented method comprising: (abstract crosswise parity packet over k packets)
receiving a sequence of packets; (Fig. 1 step 12 receiving packets)
transmitting the first group of packets and the first parity packet. (Fig. 1 steps 26, 28 and 34 describes after a first group of K packets are sent for output in sequence, a parity packet is sent for output in sequence)
	But does not specifically teach:

However Callstats teaches generating a first parity packet for a first group of packets within the sequence of packets, comprising performing an exclusive OR (XOR) operation over a plurality of packets in the first group of packets and at least one packet in a second group of packets, the second group being separated from the first group in the sequence by a first one or more packets; and  (page 1 In the parity FEC section describes The sender determines the group of source packets (fixed size) that are protected by a repair packet and a parity FEC scheme Multiple Dimensional: a packet can be used in several groups of source packets. E.g., staircase pattern, etc.) this means a packet from a different group can be used as a source packet for a first group parity packet 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parity packet method of Schuster with the method from Callstats in order to overcome the limitation of the single dimensional FEC, protecting a single packet with multiple repair packets increases the robustness.
As to claims 2, 4, 15, and 17, Schuster in view of Callstats teaches the computer-implemented method of claim 1, wherein: the first group of packets is received prior to the second group of packets; and (Fig. 1 step 26 shows the first group of k packet being queue for output at a lower sequence number (received first) than the parity packets )
the first group of packets is adjacent to the second group of packets in the sequence of packets. (Fig. 1 shows the sequence of the parity packet is a single increment after the first group of k packets)
As to claims 5 and 18, Schuster in view of Callstats teaches the computer-implemented method of claim 4, wherein generating the first parity packet further comprises performing the XOR operation over at least one packet in the third group of packets. (page 1 In the parity FEC section describes The sender determines the group of source packets (fixed size) that are protected by a repair packet and a parity FEC scheme Multiple Dimensional: a packet can be used in several groups of source packets. E.g., staircase pattern, etc.) this means a packet from a different group can be used as a source packet for a first group parity packet 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parity packet method of Schuster with the method from Callstats in order to overcome the limitation of the single dimensional FEC, protecting a single packet with multiple repair packets increases the robustness.
As to claim 6, Schuster in view of Callstats teaches the computer-implemented method of claim 3, wherein: the first group of packets has a first size equal to a number of packets in the first group of packets; and the second group of packets has a second size equal to a number of packets in the second group of packets. (Schuster col 5 lines 44-46 each group of K packets has p parity packets)
As to claim 7, Schuster in view of Callstats teaches the computer-implemented method of claim 6, wherein the first size is equal to the second size. (Schuster Fig. 1 shows at step 28 groups of K packets)

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Callstats as applied to claim 6 and further in view of Ulrich et al. (US20020194526A1)
As to claim 8, Schuster in view of Callstats teaches the computer-implemented method of claim 6, 
But does not specifically teach:
wherein the first size is different from the second size.
However Ulrich teaches wherein the first size is different from the second size. ([0422]-[0423]The implementation of parity groups having a plurality of different block numbers, as well as allowing for the use of different block sizes within each block,)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the group sizes of Schuster in view of Callstats with the groups of Ulrich in order to allow combinations that are best suited for particular data types and improve resource allocation.
As to claims 9 and 19, Schuster in view of Callstats teaches the computer-implemented method of claim 1, 
But does not specifically teach:
wherein generating the first parity packet further comprises determining at least one of (i) a number of groups of packets within the sequence of packets to use for the 
However Ulrich teaches wherein generating the first parity packet further comprises determining at least one of (i) a number of groups of packets within the sequence of packets to use for the XOR operation and  (ii) a number of packets within each of the number of groups of packets within the sequence of packets to use for the XOR operation, based at least in part on one or more network characteristics. ([0422]-[0423]The implementation of parity groups having a plurality of different block numbers, as well as allowing for the use of different block sizes within each block, to select combinations that are best suited for particular data types.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the group sizes of Schuster in view of Callstats with the groups of Ulrich in order to allow combinations that are best suited for particular data types and improve resource allocation.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.